Citation Nr: 0932724	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
arteriosclerotic heart disease with history of myocardial 
infarction.

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals February 1990 decision that 
denied service connection for arteriosclerotic heart disease 
is addressed in a separate decision). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1967 to 
November 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found that no new and material evidence had 
been received to reopen a previously denied claim for service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction.

In May 2009, the Veteran was scheduled to provide testimony 
at a hearing before a Veterans Law Judge; however, he 
canceled the hearing in a statement dated in April 2009.

In February 2008, the RO denied the Veteran's claim for an 
earlier effective date for his arteriosclerotic heart disease 
with history of myocardial infarction.  However, the Veteran 
did not perfect an appeal of that claim by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).  Therefore, it is not 
before the Board.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen a previously 
denied claim for service connection for arteriosclerotic 
heart disease with history of myocardial infarction in a May 
2003 rating decision.  It notified the Veteran of the denial, 
but he did not initiate an appeal.
  
2.  The additional evidence received since the May 2003 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
May 2003 decision to reopen the claim for service connection 
for arteriosclerotic heart disease with history of myocardial 
infarction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in November 
2004.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
November 2004 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, a letter from the RO dated in March 2006 further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in March 2006, after issuance of the 
initial unfavorable AOJ decision in April 2005.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
November 2004, followed by subsequent VCAA and Dingess notice 
in March 2006, the RO readjudicated the claim in an SOC dated 
in July 2006.  Thus, the timing defect in the notice has been 
rectified.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and relevant VA treatment records.  Private 
treatment records also have been associated with the claims 
file.  Further, the Veteran and his representative have 
submitted several statements, including from the Veteran's 
treating physicians, in connection with his claim.  The 
Veteran also has been provided VA examinations and VA 
opinions in connection with his claim.  Therefore, the Board 
is satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Analysis

The RO previously found that no new and material evidence had 
been received to reopen a previously denied claim for service 
connection for arteriosclerotic heart disease in a May 2003 
rating decision.  The RO notified the Veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed a claim to reopen his previously denied 
claim for service connection for arteriosclerotic heart 
disease in November 2004.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for arteriosclerotic heart 
disease in the aforementioned May 2003 rating decision 
because it found that no new and material evidence had been 
received at the time to show service incurrence of the 
Veteran's current arteriosclerotic heart disease.  

Evidence of record at the time of the May 2003 rating 
decision consisted of the Veteran's original claim 
application; his STRs; a VA examination report dated in 
January 1986; a special cardiovascular examination report 
dated in April 1986; a memorandum of review by a board of two 
physicians dated in July 1986; a VA examination report dated 
in November 1987; a memorandum from VA Medical Service dated 
in March 1988; an electrocardiography (EKG) report from Harry 
S. Truman Memorial Hospital dated in November 1988; a VA 
physical examination report and related VA treatment records 
dated in November 1988; VA treatment records dated in 
December 1988 and January 1989; a memorandum from the VA 
Chief of the Cardiology Section dated in April 1989; and 
statements from the Veteran's treating physicians, Drs. P.E. 
and T.W., dated in November 2002 and December 2002, 
respectively.  

The additional evidence received since the May 2003 rating 
decision consists of duplicate copies of STRs, the November 
2002 statement from Dr. P.E., and the December 2002 statement 
from Dr. T.W.; private treatment records from Cardiovascular 
Consultants dated in November 2002; private treatment records 
from Memorial Health Medical Center dated in October 2002; 
private treatment records from Dr. P.E., dated from October 
2002 to June 2004; records from the Social Security 
Administration (SSA); laboratory test reports dated from June 
2002 to May 2004; private treatment records from Drs. S.T. 
and J.R.; VA treatment records dated from November 2004 to 
January 2006; and statements from the Veteran dated in August 
2006 and October 2007.    

Upon a review of the additional evidence received since the 
May 2003 rating decision, the Board initially finds that 
copies of STRs, a November 2002 statement from Dr. P.E., and 
a December 2002 statement from Dr. T.W., are duplicates of 
evidence of record at the time of the May 2003 rating 
decision.  Therefore, these records are not new and cannot 
form the basis to reopen the claim.

Furthermore, the Board finds that the statements from the 
Veteran dated in August 2006 and October 2007 are cumulative 
of evidence that was previously of record.  The Board finds 
these statements merely repeat and summarize the Veteran's 
contentions that any current heart disease is related to his 
military service.  Cumulative or redundant evidence is not 
new and material.  38 C.F.R. § 3.156(a).      

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the private treatment records from 
Cardiovascular Consultants dated in November 2002; private 
treatment records from Memorial Health Medical Center dated 
in October 2002; private treatment records from Dr. P.E., 
dated from October 2002 to June 2004; records from the Social 
Security Administration (SSA); laboratory test reports dated 
from June 2002 to May 2004; private treatment records from 
Drs. S.T. and J.R.; VA treatment records dated from November 
2004 to January 2006; the Board finds that, although this 
evidence is "new" and not cumulative or redundant of the 
record at the time of the May 2003 rating decision, it is not 
"material" within the meaning of 38 C.F.R. § 156(a).  

Specifically, records from Drs. S.T. and J.R. address only 
treatment of the Veteran's lung and prostate cancers, and not 
his heart disorder; hence, these records are not relevant to 
the claim on appeal.  Further, although the remaining medical 
records - the private treatment records from Cardiovascular 
Consultants dated in November 2002; private treatment records 
from Memorial Health Medical Center dated in October 2002; 
private treatment records from Dr. P.E., dated from October 
2002 to June 2004; records from the Social Security 
Administration (SSA); laboratory test reports dated from June 
2002 to May 2004; and VA treatment records dated from 
November 2004 to January 2006 - show more recent incidents of 
myocardial infarction and treatment for a heart disorder, 
including coronary artery disease and arteriosclerotic heart 
disease, they contain no indication of any relationship 
between the Veteran's recent diagnoses of myocardial 
infarction and a heart disorder and his military service.  
These records do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Particularly, the additional evidence 
does not show that any current heart disorder was incurred 
during, or aggravated by, service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a heart disorder; the claim is not 
reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as the 
Veteran has not fulfilled this threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for arteriosclerotic heart disease 
with history of myocardial infarction is not reopened.  The 
appeal is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


